DETAILED ACTION - FINAL REJECTION
Continuity Data Map

    PNG
    media_image1.png
    225
    208
    media_image1.png
    Greyscale

Representative Figures

    PNG
    media_image2.png
    656
    727
    media_image2.png
    Greyscale

RESTRICTION REQUIREMENT
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a DEVICE FOR FILTERING A LIQUID, classified in B01D 33/01
II. Claims 18-20, drawn to a METHOD FOR FILTERING A LIQUID, classified in B01D 37/00.
Election of Species
This application contains claims and/or disclosure directed to the following patentably distinct species:
Species
Corresponding Drawing Figures
1
1-3
2
4
3
5-6
4
7A - 7B
5 - ELECTED
8
6
9-10
7
11-12


The Restriction Requirement was communicated to Mr. Moshe Pichas (Reg. No. 77,693) on April 22, 2021. Mr. Pichas responded with the Preliminary Amendment of June 22, 2021.
Election
Applicant’s election of Group I and Species 5 is again acknowledged. With respect to the election of Species 5, Applicant stated, “Applicant elects the species 5 as the elected species for examination and submits that Claims 1 - 4 and claims 10 - 14 encompass the species 5.” With respect to the Restriction between Group I and Group II, Applicant’s “Traversal is on the grounds that amended claims 1 and 18 are not distinct but belong to a single group of patentably indistinct species.” The arguments with respect to Groups I and II are noted, but not found persuasive, since Applicant’s election of Species 5 identifies only claims 1-4 and 10-14 as encompassing the elected species, and no traversal of the election of species requirement was made. The Restriction/Election of Species Requirements was made FINAL.

    PNG
    media_image3.png
    499
    442
    media_image3.png
    Greyscale

Even though, in the above embodiments, the filtering medium (130) is shown to be forming a bottom of the filter unit (120), it is also possible to provide the filtering medium at a side wall of the filter unit (120), as shown in FIG. 8. In this embodiment, the filtering medium (130) is embedded in the side wall of the filter unit (120) near the bottom of the filter unit (120), so that the bottom of the filter unit (120) is in  contact with the  inner bottom  surface (110c) of the  container to minimize a chance of leaving the liquid (10) held in the container (110). (From Applicant’s Specification)
Claim Rejections - 35 USC § 102
Claims 1,3,4, and 10-14 are rejected under 35 U.S.C. 102(A1/2) as being anticipated by SAVAS (US 4,800,020). See container “C,” “filter unit”/piston “P,” “fastening parts” 20 & (42 & 44), and “filtering medium” 64.

    PNG
    media_image4.png
    475
    457
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    638
    720
    media_image5.png
    Greyscale


Claims 1,3,4, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what Applicants intend by the recitation, “configured,” as it used in the claims, i.e., “said first and second fastening parts are configured …” in claim one. It is unclear what structure is intended by this language.
It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
Response to Arguments
Applicant's arguments filed with the RCE of June 8, 2022 have been fully considered but are moot in view of the newly applied art. 

PROPER STATUS IDENTIFIERS FOR NON-ELECTED CLAIMS 5,6 AND 8 MUST BE USED. CLAIMS 19 & 20 WERE PREVIOUSLY CANCELED.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776